 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 1 of 35




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA
 JORDAN DEMETRIE WILLIAMS,                    )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )        Case No. CIV-17-258-RAW-KEW
                                              )
 LUKE PETTIGREW, Warden,                      )
                                              )
               Respondent.                    )



                                    OPINION AND ORDER

       Now before the court is Petitioner’s petition for a writ of habeas corpus filed pursuant to
28 U.S.C. § 2254 [Doc. 1].      Petitioner, a pro se prisoner in the custody of the Oklahoma
Department of Corrections, is currently incarcerated at the Joseph Harp Correctional Center in
Lexington, Oklahoma. Following a jury trial, he was convicted of one count of first degree murder,
after former conviction of a felony, in Muskogee County District Court Case No. CF-2014-559
and sentenced to life imprisonment without the possibility of parole. He is attacking his conviction
and sentence and sets forth five grounds for relief:

       I.      The State’s evidence failed to disprove Petitioner’s defense of self-defense and thus
               fails to support his conviction and sentence for first degree murder.
       II.     The trial court abused its discretion by failing to sua sponte give instructions on
               heat of passion manslaughter, manslaughter by resisting criminal attempt and
               second degree murder, in violation of Petitioner’s due process rights under the Fifth
               and Fourteenth Amendments to the United States Constitution and Article II, §§ 7
               and 20 of the Oklahoma Constitution.
       III.    Petitioner’s rights to due process and a fair trial were violated by the improper
               admission of irrelevant and prejudicial character evidence in violation of the Fifth
               and Fourteenth Amendments to the United States Constitution and Article II, §§ 7
               and 20 of the Oklahoma Constitution.
    6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 2 of 35




        IV.    Petitioner was deprived of the effective assistance of counsel in violation of the
               Sixth and Fourteenth Amendments to the United States Constitution and Article II,
               §§ 7 and 20 of the Oklahoma Constitution.
        V.     The accumulation of errors deprived Petitioner of a fair trial and reliable verdict.

        Respondent concedes the petition is timely and that Petitioner has exhausted his state court
remedies for the purpose of federal habeas corpus review. [Doc. 9 at 2]. 1 The grounds for relief
asserted by Petitioner herein were presented to the Oklahoma Court of Criminal Appeals (OCCA),
and the OCCA affirmed Petitioner’s conviction and sentence.            Petitioner has not filed an
application for post-conviction relief in the state district court. The following have been submitted
for consideration in this matter:

        A.     Petitioner’s direct appeal brief.
        B.     State’s brief in Petitioner’s direct appeal.
        C.     Petitioner’s direct appeal reply brief.
        D.     OCCA opinion affirming Petitioner’s judgment and sentence.
        E.     State court record.
        F.     Transcripts.
        G.     Trial exhibits.




Standard of Review

        Under the Antiterrorism and Effective Death Penalty Act, federal habeas corpus relief is
proper only when the state court adjudication of a claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or




1
       This court’s record citations refer to the CM/ECF page numbers in the upper right-hand
corner of each document.

                                                   2
 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 3 of 35




       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       As a preliminary matter, Petitioner has included claims specifically based upon the
Oklahoma Constitution within Grounds II, III, and IV. Those portions of Petitioner’s claims are
denied. Claims grounded in a state’s constitution are not cognizable on federal habeas corpus
review. The Supreme Court has explained “it is not the province of a federal habeas court to
reexamine state-court determinations on state-law questions. In conducting habeas review, a
federal court is limited to deciding whether a conviction violated the Constitution, laws, or treaties
of the United States.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). See also Davis v. Reynolds,
890 F.2d 1105, 1109 n. 3 (10th Cir.1989) (“Alternative state claims, whether grounded in state
statutes or the State Constitution, are not cognizable under 28 U.S.C. § 2254(a).” (citation
omitted)).




Factual Background

       The OCCA set forth the facts of the case as follows:

       During the evening hours of July 2, 2014, Appellant shot and killed Rachelle Hayes
       in Muskogee, Oklahoma. She was found at approximately 11:00 p.m. slumped
       over on the porch of the residence at 328 Douglas Street. The occupant of the
       residence, Desmond Lewis, drove up to the house and upon seeing the decedent’s
       body, honked his car horn. Thinking she was drunk, Mr. Lewis hoped she would
       wake up and leave. When the decedent did not stir, he notified his landlord, Natasha
       Franklin. Ms. Franklin and Mr. Lewis checked the decedent’s body and did not
       find a pulse. Police and medical personnel were called and arrived at approximately
       11:16 p.m. The decedent was pronounced dead. She was wearing a t-shirt, jeans
       and flip-flops. Her canvas bag was across her body. A book was found nearby. It
       was later determined that she had suffered eight bullet wounds to her chest and
       hands. Five projectiles were recovered from her body. Four .25 caliber shell
       casings were recovered from the scene.

       After he shot the decedent, Appellant left the scene and called his cousin Jodie
       Simpson to pick him up. He told Mr. Simpson and girlfriend Karla Hernandez that
       he had just killed a woman. When they did not believe him, he said he was not
       lying and told Mr. Simpson to drive by the house on Douglas Street. Appellant

                                                  3
 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 4 of 35




       said, “she got to be dead, because I shot her four times.” When the group drove by
       the house, they observed the decedent slumped over on the porch. Appellant
       offered, “yep, she’s dead. I shot her.” Appellant told Mr. Simpson that he shot the
       decedent because she was drunk, insulted him, tried to hit him with her purse and
       tried to cut him with a box knife. Appellant told Ms. Hernandez he killed the
       decedent because as they were walking, the decedent kept “messing with him and
       calling him names” and she tried to hit him with a purse or a brick.

       After driving around, Mr. Simpson parked at a nearby restaurant and he and
       Appellant got out of the car and walked to the house on Douglas Street. When Mr.
       Simpson and Appellant got to the porch, Appellant picked up the decedent’s lifeless
       arm and said, “look at this, she’s dead.” Appellant then used the flashlight on his
       cell phone to look for shell casings in the yard so he could pick them up. Not
       finding any casings, the men left the scene and walked back to Mr. Simpson’s car.
       Appellant told Mr. Simpson and Ms. Hernandez that “I done killed that bitch” and
       “that bitch is dead as a doornail.” Appellant gave Mr. Simpson a .25 caliber
       handgun and a box of ammunition to hold for him. Mr. Simpson kept the gun and
       ammunition until Appellant was arrested when he took it to his grandmother’s
       house and hid it in the closet.

       During the ensuing investigation, Appellant was interviewed by police. He initially
       denied ever having any contact with the decedent. He subsequently admitted he
       shot the decedent at the house at 328 Douglas Street. Appellant explained that he
       was walking down the street and the decedent approached him and asked for money
       to buy liquor. Appellant said when he refused to give her money, the decedent
       insulted him and threw a bottle of Gatorade at him. Still insisting she needed a
       bottle of liquor, Appellant said she even offered sex in exchange for money.
       Appellant said he again refused. He said that about this time, a white pickup pulled
       up to a nearby stop sign. Appellant said the decedent told the people inside the
       pickup that he was crazy. He said that after the pickup drove off, he tried to calm
       her down but she was “trippin”. He said she grabbed a brick she had in her bag and
       “nicked” him. Appellant said he thought she was going to beat him with the brick,
       so he shot her. He said that she was standing in the yard the first time he shot her
       and she fell back onto the porch. He said he shot her four more times. He admitted
       that after initially leaving the scene, he went back to see if the decedent was dead
       and to look for spent shells.

Williams v. State, No. F-2015-611, slip op. at 1-4 (Okla. Crim. App. Aug. 16, 2016) (unpublished).
[Doc. 9-4 at 1-4]. The OCCA’s factual findings are entitled to a presumption of correctness, unless
Petitioner produces clear and convincing evidence to rebut the presumption.             28 U.S.C.
§ 2254(e)(1).




                                                4
    6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 5 of 35




Ground I: The State’s evidence failed to disprove Petitioner’s defense of self-defense and
thus fails to support his conviction and sentence for first degree murder.

        Petitioner did not testify at trial, but he told two witnesses and law enforcement that he shot
the victim, Rachelle Hayes. Petitioner claims he had reasonable grounds to believe that he was
about to suffer great harm from the victim, and he acted in self-defense. [Doc. 1 at 5; Doc. 1-1 at
22]. After shooting the victim, Petitioner reportedly told his friend, Karla Hernandez, that the
victim “kept messing with him, calling him names,” and tried to hit him with a “purse or a brick.”
[Doc. 10-2 at 61, 72]. Petitioner reportedly told his cousin/friend, Jodie Simpson, that the victim
was drunk, had called him a “n****r,” had tried to hit him with her purse, and also had a box
cutter. Id. at 91. In his second interview with law enforcement, Petitioner alleged that the victim
“was attacking me, I shot her in self-defense, she was trying to beat me, hit me one time with the
brick,” that she “was trying to kill me over my money,” and that “she was attacking me with
everything she had.” 2 [Doc. 1-1 at 23; DVD+R, State’s Trial Exhibit 18A]. Petitioner now directs
the court’s attention to these statements, claiming that “[u]nder these circumstances, any
reasonable person would have believed that [Petitioner] was in danger of physical force or violence
and that Ms. Hayes intended to do him physical harm.” [Doc. 1-1 at 23]. And, according to
Petitioner, “[n]o rational trier of fact could have determined that the State proved beyond a
reasonable doubt that [Petitioner] did not have a reasonable fear of great bodily injury to himself.”
Id.




2
        Petitioner was interviewed by FBI Special Agent Mike Beaver and Muskogee Police
Department Officer Rob Frazier on two occasions. On July 8, 2014, in his first interview,
Petitioner claimed that he had been in a car with his mother’s boyfriend on the night of the
murder, that they were traveling to his grandmother’s house, and that he had noticed a lady
slumped over on the porch as they drove by the house on Douglas Street. [DVD+R, State’s Trial
Exhibit 17A at 4:05]. He remembered seeing some type of a book or notebook near the lady and
noticed she was wearing flip flops. [State’s Trial Exhibit 17A at 6:30]. He repeatedly denied
any involvement with the crime. He specifically said “I didn’t do it” several times, and added “I
have no reason to do that to her,” and “I don’t even know her.” [State’s Trial Exhibit 17A at
10:50, 16:59, 18:08, 45:24, 1:01:41]. He also denied having a gun in the past 30 days. [State’s
Trial Exhibit 17A at 20:49]. Authorities gathered additional evidence and Petitioner was
interviewed again on July 18, 2014. [Doc. 10-2 at 143-44]. During the second interview,
Petitioner stated that he shot the victim in self-defense. Petitioner was 19 years old at the time of
his interviews. [State’s Trial Exhibit 18A at 23:34].
                                                  5
 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 6 of 35




       In response, Respondent argues that federal habeas corpus relief is not warranted because
“Petitioner fails to show the OCCA’s determination on this issue was either contrary to, or an
unreasonable application of, controlling Supreme Court law, or an unreasonable determination of
the facts in light of the evidence presented in state court.” [Doc. 9 at 8-9]. Respondent reminds
the court that the governing standard for evaluating sufficiency of evidence claims was set forth
by the Supreme Court in Jackson v. Virginia, 443 U.S. 307 (1979). Id. And, though the OCCA
did not expressly cite to Jackson in the opinion, Respondent contends the OCCA applied the
Jackson standard to find the evidence sufficient to sustain Petitioner’s conviction. Id. at 12.
Respondent also refers to the trial transcripts and exhibits to undermine the arguments in
Petitioner’s Ground I:

       The record demonstrates the prosecution sufficiently proved Petitioner was guilty
       of first degree murder and was not acting in self-defense. The evidence at trial
       showed Petitioner stood over Ms. Hayes, as she was cowering down below him
       with her hands raised, and shot her, not four (4) times, but eight (8) times with a
       gun (Tr. Vol. III, 81-86, 92; State’s Trial Exhibits 6, 34, 55). While Petitioner
       claimed the victim had tried to either hit him with her purse or pulled a brick or a
       box knife from her purse and tried to attack him, no weapons of any kind were
       found on or around the victim and she had none in her purse (Tr. Vol. II, 156-157;
       Tr. Vol. III, 46, 64-66, 74, 76). Indeed, her purse was strapped close to her body
       when she was killed (Tr. Vol. III, 53). Petitioner also had no injuries or blood on
       him the night of the attack (Tr. Vol. II, 61-62, 81).
       Additionally, Mr. and Mrs. Withers testified they saw the victim immediately
       before she was killed and she appeared scared of Petitioner (Tr. Vol. I, 133-135,
       138-139, 149-150). They never saw the victim attacking Petitioner or even holding
       anything in her hands (Tr. Vol. I, 143, 160). What they did see was Petitioner
       walking up and down the street and deliberately coming back towards the house
       when the victim spoke to the Withers and tried to get a ride out of the neighborhood
       (Tr. Vol. I, 133-140, 149-161). When the Withers drove around the corner they saw
       Petitioner peering around the corner of the house at them and then, as they drove
       further down the road, heard what Mrs. Withers thought was gunshots (Tr. Vol. I,
       138-139, 140, 143-144, 149-151). She immediately surmised Petitioner had shot
       the victim and said as much to her husband who thought instead that the sounds
       were just loud fireworks (Tr. Vol. I, 139, 160).
       What the Withers’ testimony indicates is that Petitioner was stalking the very drunk
       and scared Ms. Hayes around the yard and he waited until the Withers were out of
       sight before shooting the victim eight (8) times. Whether he was offended she had
       asked him for money and considered her a nuisance or he had heard her call him a
       derogatory name to the Withers and walked back to confront the victim about her
       choice of words, none of that provided justification under Oklahoma law for
       Petitioner’s deadly actions. Jones, 201 P.3d at 886.

                                                6
 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 7 of 35




       The jurors heard Petitioner’s explanation. They reasonably chose based on all of
       the evidence presented, including evidence of Petitioner bragging about the murder
       to his friends and showing off the victim’s body to his cousin, not to believe
       Petitioner’s claim that he was fending off some type of an attack by the victim. See,
       e.g., Brown v. State, 871 P.2d 56, 65 (Okla. Crim. App. 1994) (“Despite Appellant’s
       claims he shot the decedent only to preserve his own life and did not intend to kill
       him, he did not seek help for the decedent after the shooting.”). Indeed, even by
       Petitioner’s own account, the victim never threatened him and her attempts to
       “attack” him, either with her purse or with a brick, or with a plastic bottle, were not
       successful (State’s Trial Exhibit 18A). Thus, any alleged fear by Petitioner that he
       was about to suffer death or great bodily harm at the hands of the victim was not
       rational and his use of force against Ms. Hayes with a deadly weapon was
       unreasonable and unjustified. Under such circumstances, the jury’s determination
       that Petitioner was guilty of first degree murder cannot be viewed as irrational and
       the OCCA’s decision upholding the verdict cannot be considered “objectively
       unreasonable.” Johnson, 132 S. Ct. at 2062.

[Doc. 9 at 15-16].

       The OCCA analyzed and denied relief on Petitioner’s claim as follows:

       In his first proposition of error, Appellant contends the evidence was insufficient to
       support his conviction for first degree murder because the State failed to disprove
       his claim of self-defense and therefore his conviction must be reversed with
       instructions to dismiss.
       This Court looks to the entire record to determine whether, after reviewing the
       evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime charged beyond a reasonable
       doubt. Hancock v. State, 2007 OK CR 9, ¶ 57, 155 P.3d 796, 811. This Court
       accepts all reasons, inferences and credibility choices that tend to support the
       verdict. Postelle v. State, 2011 OK CR 30, ¶ 12, 267 P.3d 114, 126; Warner v.
       State, 2006 OK CR 40, ¶ 35, 144 P.3d 838, 863. The jury is the exclusive judge of
       the weight and credibility of the evidence and although there may be conflicts in
       the evidence and different inferences drawn therefrom, this Court will not disturb
       the jury’s verdict if there is competent evidence to support it. Warner, 2006 OK
       CR 40, ¶ 40, 144 P.3d at 863.
       The Oklahoma statutes define first-degree murder as the unlawful killing of a
       human being with malice aforethought. 21 O.S.2011, § 701.7(A). Premeditated
       design sufficient to establish malice aforethought may be inferred from the fact of
       the killing alone, unless the facts and circumstances raise a reasonable doubt as to
       whether such design existed. 21 O.S.2011, § 702. The unlawful design to effect
       death, by which a homicide constitutes murder, may be formed instantly before
       committing the act by which it is carried into execution. Williams v. State, 1991
       OK CR 28, ¶ 11, 807 P.2d 271, 274.


                                                 7
    6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 8 of 35




        Self-defense is an affirmative defense which admits the elements of the charge, but
        offers a legal justification for conduct which would otherwise be criminal. 21
        O.S.2011, § 733. See also McHam v. State, 2005 OK CR 28, ¶ 10, 126 P.3d 662,
        667. Because the State must prove that the death was unlawful as an element of
        first-degree murder, the State was obligated to prove, beyond a reasonable doubt,
        that Appellant did not act in self-defense. Hancock, 2007 OK CR 9, ¶ 65, 155 P.3d
        at 812. The trial court gave the full complement of instructions on the defense of
        self-defense.
        The State’s evidence showed that the 48 year old decedent was on the floor of the
        porch, with her hands raised when she was shot eight times in the chest and hands
        by a person standing over her. While Appellant claimed the decedent had tried to
        hit him with a brick or a box knife, neither a brick nor a box knife was found
        anywhere near the scene. Appellant had no visible injuries or blood on him that
        night.
        Hours 3 before she was killed, the decedent had approached a pickup stopped at a
        stop sign near the house where she was later found dead. She asked the occupants
        of the truck, Mr. and Mrs. Withers, for a ride out of the neighborhood. The Withers
        testified they could see Appellant standing near the back of the truck and walking
        past them as they talked to the decedent. They testified that the decedent seemed
        scared of Appellant and called him “crazy”. They testified they never saw anything
        in the decedent’s hands or the decedent acting aggressively or attacking Appellant.
        The Withers refused the decedent’s request for a ride and drove on around the
        corner. Mrs. Withers looked back to see Appellant watching them drive away. A
        few minutes later, Mrs. Withers heard what she thought were gunshots. Her
        husband told her it was only fireworks.
        Evidence showed that the decedent was inebriated on the day of her death.
        Regardless of the level of her sobriety, the evidence did not support Appellant’s
        claim that she was the aggressor. At least twenty years older than Appellant,
        wearing flip-flops on her feet and unarmed, any insults or threats the decedent
        directed at him, did not provide the justification for his deadly actions. Mere threats
        do not justify the use of force against another person. Jones v. State, 2009 OK CR
        1, ¶ 65, 201 P.3d 869, 886. The amount of force used to defend oneself may not
        exceed the amount of force a reasonable person, in the circumstances and from the
        viewpoint of the defendant, would have used to prevent bodily harm. McHam,
        2005 OK CR 28, ¶ 10, 126 P.3d at 667. The right of self-defense cannot be invoked
        by an aggressor or by one who voluntarily enters into a situation armed with a
        deadly weapon. Davis v. State, 2011 OK CR 29, ¶ 95, 268 P.3d 86, 115.




3
      In its response, the State directs this court’s attention to the jury transcript [Doc. 10-1 at
130-138, 147-155, 160], noting that “[t]he record reflects Mr. and Mrs. Withers saw the decedent
and Appellant only minutes before Appellant shot the decedent.” [Doc. 9 at 11].


                                                  8
 6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 9 of 35




       Here, jurors heard evidence that Appellant believed he was in fear that he was about
       to suffer death or great bodily injury by the decedent’s use of a brick or a box knife
       and in response shot her eight times as she lay on the ground. The jury also heard
       that Appellant bragged about the murder to his family and friends and showed off
       the decedent’s lifeless body. The jury unquestionably rejected Appellant’s claim
       of self-defense finding his fear of harm unreasonable and unjustified. Their finding
       of first degree murder is supported by overwhelming evidence. It is not the
       province of this Court to disturb their verdict. Proposition I is denied.

Williams, slip op. at 4-7. [Doc. 9-4 at 4-7].

       In federal habeas review of a state court conviction, “the relevant question is whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,
443 U.S. 307, 319 (1979) (emphasis in original). The Supreme Court repeatedly has emphasized
the deference the reviewing court owes to the trier of fact and “the sharply limited nature of
constitutional sufficiency review.” Wright v. West, 505 U.S. 277, 296 (1992) (citing Jackson, 443
U.S. at 319). “[A] federal habeas corpus court faced with a record of historical facts that supports
conflicting inferences must presume--even if it does not affirmatively appear in the record--that
the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that
resolution.” Jackson, 443 U.S. at 326. The court must “accept the jury’s resolution of the evidence
as long as it is within the bounds of reason.” Grubbs v. Hannigan, 982 F.2d 1483, 1487 (10th Cir.
1993) (citing United States v. Edmondson, 962 F.2d 1535, 1548 (10th Cir. 1992)). “To be
sufficient, the evidence supporting the conviction must be substantial; that is, it must do more than
raise a mere suspicion of guilt.” Beachum v. Tansy, 903 F.2d 1321, 1332 (10th Cir.) (citing United
States v. Troutman, 814 F.2d 1428, 1455 (10th Cir. 1987)), cert. denied, 498 U.S. 904 (1990).

       Sufficiency of the evidence is a mixed question of law and fact. We ask whether
       the facts are correct and whether the law was properly applied to the facts, which is
       why we apply both 28 U.S.C. § 2254(d)(1) and (d)(2) when reviewing sufficiency
       of the evidence on habeas.

Maynard v. Boone, 468 F.3d 665, 673 (10th Cir. 2006) (citations omitted), cert. denied, 549 U.S.
1285 (2007).

       In federal habeas proceedings, where a sufficiency challenge was resolved on the
       merits by the state courts, we have held that AEDPA “adds an additional degree of
       deference,” and the question becomes whether “the OCCA's conclusion that the

                                                 9
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 10 of 35




        evidence was sufficient constituted an unreasonable application of the Jackson
        standard.” Diestel v. Hines, 506 F.3d 1249, 1267 (10th Cir.2007) (quoting Patton
        v. Mullin, 425 F.3d 788, 796 (10th Cir.2005)) (internal quotation marks omitted);
        see Coleman v. Johnson, ––– U.S. ––––, 132 S.Ct. 2060, 2062, 182 L.Ed.2d 978
        (2012) (per curiam). We call this standard of review “deference squared.” Young v.
        Sirmons, 486 F.3d 655, 666 n. 3 (10th Cir.2007) (quoting Torres v. Lytle, 461 F.3d
        1303, 1313 (10th Cir.2006)) (internal quotation marks omitted).

Hooks v. Workman, 689 F.3d 1148, 1166 (10th Cir. 2012).

        “Even if a state court resolves a claim in a summary fashion with little or no reasoning,
[the habeas court] owe[s] deference to the state court’s result.” Paine v. Massie, 339 F.3d 1194,
1198 (10th Cir. 2003). A state court’s summary disposition must be upheld unless a federal habeas
court is persuaded, after conducting an independent review of the record and pertinent federal law,
that the state court’s result “unreasonably applies clearly established federal law.” Id. (quoting
Aycox v. Lytle, 196 F.3d 1174, 1178 (10th Cir. 1999)).

        To determine whether there was sufficient evidence presented at trial to sustain Petitioner’s
conviction, the court first must look to Oklahoma law for the elements required for the crime.
Jackson, 443 U.S. at 324 n.16; see also Torres v. Mullin, 317 F.3d 1145, 1152 (10th Cir.), cert.
denied, 540 U.S. 1035 (2003). Oklahoma's first degree murder statute provides that:

        A person commits murder in the first degree when that person unlawfully and with
        malice aforethought causes the death of another human being. Malice is that
        deliberate intention unlawfully to take away the life of a human being, which is
        manifested by external circumstances capable of proof.

Okla. Stat. tit. 21, § 701.7(A).

        In the case at hand, the jury received numerous instructions at trial, including the following:


             GENERAL CLOSING CHARGE – PRESUMPTION OF INNOCENCE

        The defendant is presumed innocent of the crime charged, and the presumption
        continues unless, after consideration of all the evidence, you are convinced of his
        guilt beyond a reasonable doubt. The State has the burden of presenting the
        evidence that establishes guilt beyond a reasonable doubt.

        The defendant must be found not guilty unless the State produces evidence which
        convinces you beyond a reasonable doubt of each element of the crime.


                                                  10
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 11 of 35




       OUJI-CR 10-4

[Doc. 10-6 at 62].

                 DIRECT AND CIRCUMSTANTIAL EVIDENCE - WEIGHT

       The law makes no distinction between the weight to be given to either direct or
       circumstantial evidence. You would consider circumstantial evidence together
       with all the other evidence in the case in arriving at your verdict.

       OUJI-CR 9-4

[Doc. 10-6 at 71].

                               CIRCUMSTANTIAL EVIDENCE

       The State relies in part for a conviction upon circumstantial evidence. In order to
       warrant conviction of a crime upon circumstantial evidence, each fact necessary to
       prove the guilt of the defendant must be established by the evidence beyond a
       reasonable doubt. All of the facts and circumstances, taken together, must establish
       to your satisfaction the guilt of the defendant beyond a reasonable doubt.

       OUJI-CR 9-5

[Doc. 10-6 at 72].

                               HOMICIDE - INTRODUCTION

       The defendant is charged with murder in the first degree of Rachelle Louise Hayes
       on July 2, 2014 in Muskogee County, Oklahoma.

       OUJI-CR 4-59

[Doc. 10-6 at 77].

                             MURDER IN THE FIRST DEGREE

                      WITH MALICE AFORETHOUGHT - ELEMENTS

       No person may be convicted of murder in the first degree unless the State has
       proved beyond a reasonable doubt each element of the crime. These elements are:

       First, the death of a human;

                                               11
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 12 of 35




       Second, the death was unlawful;

       Third, the death was caused by the defendant;

       Fourth, the death was caused with malice aforethought.

       OUJI-CR 4-61

[Doc. 10-6 at 78].

                              MURDER IN THE FIRST DEGREE

            DEFINITION AND EXPLANATION OF MALICE AFORETHOUGHT

       “Malice aforethought” means a deliberate intention to take away the life of a human
       being. As used in these instructions, “malice aforethought” does not mean hatred,
       spite or ill-will. The deliberate intent to take a human life must be formed before
       the act and must exist at the time a homicidal act is committed. No particular length
       of time is required for formation of this deliberate intent. The intent may have been
       formed instantly before commission of the act.

       OUJI-CR 4-62

[Doc. 10-6 at 79].

       Other important jury instructions, such as OUJI-CR 8-46 and OUJI-CR 8-49, were also
provided to the jury. Self-defense is described in OUJI-CR 8-46 as follows:

       A person is justified in using deadly force in self-defense if that person reasonably
       believed that use of deadly force was necessary to protect himself from imminent
       danger of death or great bodily harm. Self-defense is a defense although the danger
       to life or personal security may not have been real, if a reasonable person, in the
       circumstances and from the viewpoint of the defendant, would reasonably have
       believed that he/she was in imminent danger of death or great bodily harm.

[Doc. 10-6 at 82].

       Moreover, and of significant importance, OUJI-CR 8-49 explained “[i]t is the burden of
the State to prove beyond a reasonable doubt that the defendant was not acting in self-defense. If
you find that the State has failed to sustain that burden, then the defendant must be found not
guilty.” [Doc. 10-6 at 83].


                                                12
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 13 of 35




          Another instruction provided to the jury, OUJI-CR 10-8, stated in part that “[i]t is your
responsibility to determine the credibility of each witness and the weight to be given the testimony
of each witness.” [Doc. 10-6 at 66]. The instruction also stated that “[y]ou should not let
sympathy, sentiment or prejudice enter into your deliberations, but should discharge your duties
as jurors impartially, conscientiously, and faithfully under your oaths and return such verdict as
the evidence warrants when measured by these instructions.” 4 Id.

          Petitioner’s friend and Petitioner’s cousin/friend testified about statements made by
Petitioner. Petitioner now points to these statements, as well as those made during his second
interview with investigators, arguing that any reasonable person would have believed that he was
in danger of physical force or violence, that Ms. Hayes intended to do physical harm, and that the
evidence was insufficient to support a conviction for murder in the first degree because the State
failed to disprove his claim of self-defense. The jury, however, was properly instructed on the
elements of murder in the first degree and self-defense, and the credibility of the statements was a
matter for the jury to consider. 5

          Petitioner raised the claims asserted in Ground I on direct appeal to the OCCA. The OCCA
explained that it “looks to the entire record to determine whether, after reviewing the evidence in
the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime charged beyond a reasonable doubt.” [Doc. 9-4 at 4]. The OCCA, in other
words, applied a standard that is practically indistinguishable from the standard in Jackson, and
the OCCA’s decision to deny relief on the claim is not unreasonable. 6

          The jury heard evidence that on July 2, 2014, a couple (“the Withers”) and their grandson
were traveling through a Muskogee neighborhood after leaving a nearby Burger King. [Doc. 10-


4
          “A jury is presumed to follow its instructions.” Weeks v. Angelone, 528 U.S. 225, 234
(2000).
5
        The Tenth Circuit has repeatedly held that “the credibility of witnesses is a matter for the
jury in each case to consider after proper instructions from the trial judge.” Haskins v. United
States, 433 F.2d 836, 839 (10th Cir. 1970).
6
        “That the OCCA did not cite Jackson is of no moment; state courts need not refer to, or
even be aware of, controlling Supreme Court cases, ‘so long as neither the reasoning nor the
result of the state-court decision contradicts them.’” Matthews v. Workman, 577 F.3d 1175,
1183 n.2 (10th Cir. 2009) (quoting Early v. Packer, 537 U.S. 3, 8 (2002)).

                                                 13
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 14 of 35




1 at 130-32]. The Withers stopped at an intersection, and the victim requested a ride. Id. at 132.
Mr. Withers testified that the victim was sitting on the porch of a house near the intersection. Id.
at 132, 137. While the victim was communicating with the Withers, Petitioner walked by their
vehicle. Id. at 133, 135-36. Mr. Withers testified that the victim appeared to be scared and that
she made a motion with her hand near her head, indicating to Mr. Withers that Petitioner was
crazy. Id. at 135, 137. Mr. Withers refused the victim’s request for a ride. Id. at 133. As their
vehicle was driving away, Mr. Withers looked in the rearview mirror and noticed Petitioner “come
to the corner, and he was peeping around the corner.” Id. at 140. The Withers had traveled “maybe
two blocks” when the Withers heard popping sounds. Id. at 139. Mrs. Withers questioned whether
the sounds were from gunshots or fireworks. Id.

       Later that evening, at approximately 11 p.m., Desmond Lewis pulled up to his house and
noticed “a lady slumped over on the porch.” [Doc. 10-1 at 103]. Mr. Lewis was unsure why the
victim was on his porch, and he “blew the horn, shined the lights, [and] yelled at her.” Id. He then
called Natasha Franklin, the landlord who lived nearby, for assistance. Id. Mr. Lewis drove around
the corner to pick up Ms. Franklin, returned to the house, and together, Mr. Lewis and Ms. Franklin
approached the victim. Id. at 126. Ms. Franklin testified that the victim was found on her left side
and that her legs “were off of the porch.” Id. at 127. Ms. Franklin tried to take a pulse. Id. at 126.
The victim was rolled over, and Ms. Franklin put the victim’s legs on the porch, so that her body
would be flat for CPR. Id. at 126-27. Ms. Franklin noticed that there was no pulse and that the
arms and extremities of the body were cold. Id. at 128. Mr. Lewis had called 911, and it was
during this time that the police arrived. Id. at 105, 109. The evidence showed the victim was
wearing jeans, a t-shirt, and flip-flops at the time of her death. [Doc. 10-4 at 5, 7]. A purse was
under her arm, and a book was near her body. [Doc. 10-4 at 7, 38]. There was no evidence that
the victim was armed.

       The jury also heard testimony that, on the day of the shooting, Petitioner called a
cousin/friend for a ride. [Doc. 10-2 at 49]. He was picked up by Jodie Simpson and Karla
Hernandez, and he talked about the murder. Id. at 49, 51-52, 79. The vehicle was driven by the
murder scene and parked at a nearby restaurant. Id. at 81. Ms. Hernandez stayed in the vehicle.
Id. at 53-54. Petitioner and Mr. Simpson walked from the restaurant to the scene and Petitioner
showed the body to Mr. Simpson. Id. at 82. Mr. Simpson testified that Petitioner picked up the

                                                 14
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 15 of 35




decedent’s lifeless arm, said “look at this,” and then dropped her arm. Id. Petitioner also used the
flashlight on his cell phone to look for shell casings in the yard. Id. at 82-83. The men left the
scene and walked back to the vehicle. Petitioner, Mr. Simpson, and Ms. Hernandez left in the
vehicle, and according to Ms. Hernandez, was far from the scene when they heard sirens. Id. at
63. Ms. Hernandez commented that they must have found the body. Id. Petitioner responded that
he didn’t care, “because wasn’t nobody going to find out about it.” Id. At another point while
riding in the car, Petitioner said “I done killed that bitch.” Id. at 84. The group made their way to
Mr. Simpson’s house, and Petitioner asked Mr. Simpson to hold the gun for him. Id. at 85, 95.
Mr. Simpson agreed, and Petitioner handed him the gun and a box of ammunition. Id. at 85-86.
Mr. Simpson later stored the gun and ammunition at his grandmother’s house. Id. at 87.

        Petitioner was interviewed by investigators on July 8, 2014, and July 18, 2014. Both
interviews were video recorded, and the jury watched a redacted version of both interviews.
[State’s Trial Exhibits 17A and 18A]. During his first interview, which took place six days after
the murder, Petitioner denied any involvement with the victim’s death. During his second
interview, which took place 16 days after the murder, Petitioner was presented with additional
evidence. Some of the evidence was factual, and some was “perceived.” [Doc. 10-2 at 145].
Defendant was led to believe, for example, that he was captured on video walking “at certain times
of night with other people” through parking lots, when in fact there was no video. [Doc. 10-2 at
145; State’s Trial Exhibit 18A at 16:23]. Petitioner at one point inquired, “Well, you tell
me . . . What’s the . . . What’s the plea agreement? What’s the offer that they’re offering me?”
[State’s Trial Exhibit 18A at 23:58]. Agent Beaver responded that he didn’t think there was an
offer. [State’s Trial Exhibit 18A at 24:04]. About six minutes later, Agent Beaver reiterated that
the investigators came to the interview with evidence that would result in a conviction. [State’s
Trial Exhibit 18A at 30:05]. Petitioner asked the investigators if they found “the brick” and “the
Gatorade bottle.” [State’s Trial Exhibit 18A at 37:59]. He then set forth the following reasons for
taking the victim’s life.

        Petitioner told the investigators that he was “walking to the house, and here she [the victim]
comes,” asking for money. [State’s Trial Exhibit 18A at 41:40]. According to Petitioner, the
victim said she needed a bottle, needed to get drunk. [State’s Trial Exhibit 18A at 41:56]. She
allegedly became hostile after he commented that “you look pretty drunk right now.” [State’s Trial

                                                 15
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 16 of 35




Exhibit 18A at 42:00]. She reportedly said “n****r, don’t tell me what I am.” [State’s Trial
Exhibit 18A at 42:05]. Petitioner claims that he kept on walking, and she allegedly picked up a
Gatorade bottle and “chunks it at [him], hits [him] with it.” [State’s Trial Exhibit 18A at 42:12].
He told the investigators that she also offered sex in exchange for money, and he turned her down.
[State’s Trial Exhibit 18A at 42:28]. It was at this time, according to Petitioner, that the truck
driven by the Withers approached, that she asked them for a ride, and that she told the Withers that
Petitioner was crazy. [State’s Trial Exhibit 18A at 42:37]. He said he was trying to get her to
calm down because she was “trippin” and that he “never touched her.” [State’s Trial Exhibit 18A
at 43:01]. At some point, she evidently showed him an Access Oklahoma EBT card and asked if
he had any drugs, and when he said no, she tried to take his money from him. [State’s Trial Exhibit
18A at 43:10]. Ms. Hayes allegedly pulled out a brick from her purse, started swinging it at him,
and “knicked” him. [State’s Trial Exhibit 18A at 43:40]. Petitioner claimed that he shot the victim
because “she attacked me, I shot her in self-defense . . . she was . . . trying to beat me with
it . . . she hit me one time with the brick,” that she “was trying to kill me . . . over my money,” and
that “she was attacking me with everything she had.” [Doc. 1-1 at 23; State’s Trial Exhibit 18A
at 44:54, 46:25, 1:08:02]. He later added that, at one point, she “chunked” the brick at him and
missed, explaining that “if she wasn’t drunk she would have got me with it.” [State’s Trial Exhibit
18A at 1:09:58]. He described the brick as “red” with “three holes,” and he told the investigators
that it should be in the yard, near the tree. [State’s Trial Exhibit 18A at 1:10:29, 1:10:46].

       The jury heard testimony that Petitioner had no visible injuries or blood on him the night
that the victim was murdered, and neither a brick, nor a box knife, nor a Gatorade bottle was found
at the murder scene. [Doc. 10-2 at 61-62, 81, 155-57; Doc. 10-3 at 46].

       The jury also heard testimony from Dr. Joshua Lanter, a medical examiner for the State of
Oklahoma. Dr. Lanter testified that the cause of death was “multiple gunshot wounds.” [Doc. 10-
3 at 78]. He testified about the victim’s eight separate wounds, and the direction of travel of the
bullets, identified with letters “A” through “H”. Id. at 81, 85-86, 90-91. Dr. Lanter denied that
the direction of travel of the bullets were consistent with one person standing in front of the other.
Id. at 91. Dr. Lanter was then asked “[w]ould it be consistent with the travel of a bullet if somebody
had been shot, and then laid down from the wound, and then there was - - be continued to have
shots?” Id. at 91-92. Dr. Lanter answered in the affirmative, and further added that it was

                                                  16
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 17 of 35




“consistent with somebody who was either bending over or laying down, and somebody standing
and firing at a direction that’s downward.” Id. at 92. The doctor also testified about the results of
an alcohol test, which revealed that the victim was intoxicated at the time she was shot. Id. at 88-
89, 93.

          The OCCA found that “[t]he jury unquestionably rejected Appellant’s claim of self-defense
finding his fear of harm unreasonable and unjustified,” and noted that “[t]heir finding of first
degree murder is supported by overwhelming evidence.” [Doc. 9-4 at 6-7]. This court agrees. A
rational jury could have found beyond a reasonable doubt that Petitioner deliberately intended to
kill Ms. Hayes and that Petitioner had not acted in self-defense.

          The OCCA’s determination of the claim was not contrary to, or an unreasonable
application, of Supreme Court law, and its decision was not based on an unreasonable
determination of the facts presented at trial. Ground I lacks merit and the court denies habeas
relief.




Ground II: The trial court abused its discretion by failing to sua sponte give instructions on
heat of passion manslaughter, manslaughter by resisting criminal attempt and second degree
murder, in violation of Petitioner’s due process rights under the Fifth and Fourteenth
Amendments to the United States Constitution.

          Petitioner asserts in Ground II that the trial court abused its discretion by failing to sua
sponte give instructions on the lesser included offenses of heat-of-passion manslaughter,
manslaughter by resisting criminal attempt and second degree murder in violation of his due
process rights. [Doc. 1 at 8; Doc. 1-1 at 24]. Respondent claims, in part, that Petitioner is not
entitled to habeas relief on this ground and directs the court’s attention to Dockins v. Hines, 374
F.3d 935 (10th Cir. 2004). [Doc. 9 at 17-18].

          In Dockins, the Tenth Circuit rejected an instructional-error claim and denied a COA,
explaining that “[t]he Supreme Court has never recognized a federal constitutional right to a lesser
included offense instruction in non-capital cases, and neither has this court.” Dockins v. Hines,
374 F.3d 935, 938 (10th Cir. 2004) (citing Beck v. Alabama, 447 U.S. 625, 638 n.14, 100 S.Ct.

                                                  17
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 18 of 35




2382, 65 L.Ed.2d 392 (1980)); see also Chavez v. Kerby, 848 F.2d 1101, 1103 (10th Cir. 1988);
Hall v. Ezell, 499 Fed.Appx. 769, 771 (10th Cir. 2012) (unpublished); Kalbaugh v. Martin, 809
Fed.Appx. 481, 489-90 (10th Cir. Apr. 10, 2020) (unpublished). Simply put, Petitioner’s claim is
not cognizable in a federal habeas action. Ground II of the petition is denied.




Ground III: Petitioner’s rights to due process and a fair trial were violated by the improper
admission of irrelevant and prejudicial character evidence in violation of the Fifth and
Fourteenth Amendments to the United States Constitution.

       In Ground III, Petitioner complains that “the State introduced several categories of
irrelevant and prejudicial character evidence,” and that “[w]hatever minimal probative value any
of the evidence may have had to any issue at trial was outweighed by the danger of unfair
prejudice.” [Doc. 1-1 at 38]. Petitioner’s brief divides Ground III into three subparts.

       First, Petitioner claims the court improperly admitted evidence of his lack of remorse. Id.
According to Petitioner, “the State urged the jury to find [Petitioner] guilty and to sentence him to
the maximum punishment possible because he lacked remorse for the crime.” Id. at 39. Petitioner
claims that the “lack of remorse arguments by the prosecutor were particularly prejudicial because
they were untrue.” Id. He claims that, during his second interview, he “remained distraught and
emotional while recounting the incident for police” and he directs the court’s attention to certain
statements made to the investigators (i.e., he could not believe he shot the victim and that she was
dead, that the incident had been eating away at him and he could not eat or sleep, that he didn’t
mean for it to happen). Id. at 40. Petitioner also points to a comment from Mr. Simpson at trial,
wherein the witness testified that Petitioner appeared to be “hurting” but that he tried not to show
it. 7 Id. Petitioner is convinced that “the trial court erred in allowing the State to inject arbitrary
factors into this case,” and that his conviction and sentence “should be reversed and remanded for
a new trial.” Id.



7
       Mr. Simpson was asked if “[a]t any time did you ever see [Petitioner] express remorse for
what he did?” [Doc. 10-2 at 92]. Mr. Simpson stated “[s]omewhat, you know what I’m saying.
Like, you could tell it was kind of hurting him. But he tried not to show it.” Id.
                                                  18
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 19 of 35




       Second, Petitioner contends that the trial court erred in allowing the State to admit evidence
that other guns were found and seized during the investigation. Id. at 41. In sum, Petitioner
complains that “[s]everal of the State’s witnesses were called to the stand even though they had no
evidence to present regarding the murder charge against [Petitioner],” and that “their testimony
focused on a .22 caliber firearm and third party attempts to conceal this weapon, which was
completely unrelated to Rachelle Hayes’s homicide.” Id. Petitioner also complains that the State
“introduced irrelevant evidence that two nine millimeter handguns had been found during a search
of [Petitioner]’s mother’s home,” and that “[n]one of these weapons had any link to the crime at
issue.” Id. He reminds the court that, during his second interview with investigators, he told police
that he shot Ms. Hayes with a .25 caliber handgun. Id. at 44. Petitioner contends that the evidence
should not have been admitted over defense counsel’s objections, and that “the erroneous
admission of this evidence was reversible error.” Id. at 47.

       In the third subpart of Ground III, Petitioner acknowledges that a redacted version of
Petitioner’s recorded statements to Agent Beaver and Officer Frazier [State’s Trial Exhibits 17A
and 18A] were introduced at trial and played for the jury. [Doc. 1-1 at 47]. Petitioner also
acknowledges that the State “attempted to redact some references to other crimes and bad acts.”
Id. Nevertheless, Petitioner asserts that “the redactions were not complete, resulting in the
admission of highly prejudicial evidence against [Petitioner],” and that “[t]he recordings were also
full of prejudicial, irrelevant and improper commentary made by the interrogating officers.” Id.
Petitioner claims “[t]here can be no doubt the evidence substantially affected [Petitioner]’s
fundamental right to be tried solely for the charges against him,” and that his “conviction must be
reversed and remanded for a new trial.” Id. at 52.

       In response, Respondent contends that “Petitioner fails to demonstrate that the OCCA’s
determination the prosecutor did not engage in misconduct was either contrary to, or an
unreasonable application of, controlling Supreme Court law, or that his evidentiary claims are
cognizable in this proceeding.” [Doc. 9 at 29-30]. Respondent also notes that Petitioner’s
interviews, admitted as State’s Trial Exhibits 17A and 18A, “were partially redacted to delete any
mention of Petitioner’s prior crimes as a juvenile and his history of violence.” Id. at 39 n.2.




                                                 19
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 20 of 35




       On direct appeal, the OCCA thoroughly analyzed and rejected Petitioner’s claims as
follows:

       In Proposition III, Appellant contends the trial court erred in admitting irrelevant
       and prejudicial character evidence which warrants reversal of his conviction.
       Specifically he asserts the court improperly admitted evidence of his alleged lack
       of remorse and unrelated weapons and failed to redact prejudicial other crimes and
       bad character evidence from his recorded statements to police.

       Regarding the first allegation that the trial court erred in admitting evidence of his
       lack of remorse, Appellant asserts a prosecutorial misconduct claim. Specifically,
       he complains that during closing argument in both the first and second stages, the
       prosecutor urged the jury to convict and return a harsh sentence because Appellant
       “never showed any remorse” for his crime. (Tr. 30 Vol. III, pgs. 114, 122).
       Appellant asserts these comments were improper as he did show remorse during
       his police interview and Mr. Simpson testified Appellant appeared to be “hurting”
       after the incident. (Tr. Vol. II, pg. 92).

       None of the challenged statements were met with an objection. We review claims
       of prosecutorial misconduct for plain error in the absence of any contemporaneous
       objections. Malone, 2013 OK CR 1, ¶ 40, 293 P.3d at 211. On claims of
       prosecutorial misconduct, relief will be granted only where the prosecutor
       committed misconduct that so infected the defendant’s trial that it was rendered
       fundamentally unfair, such that the jury’s verdicts should not be relied upon. Roy
       v. State, 2006 OK CR 47, ¶ 29, 152 P.3d 217, 227. We evaluate alleged
       prosecutorial misconduct within the context of the entire trial, considering not only
       the propriety of the prosecutor’s actions, but also the strength of the evidence
       against the defendant and the corresponding arguments of defense counsel.
       Mitchell v. State, 2010 OK CR 14, ¶ 97, 235 P.3d 640, 661; Cuesta-Rodriguez v.
       State, 2010 OK CR 23, ¶ 96, 241 P.3d 214, 243.

       Appellant relies on Bell v. State, 2007 OK CR 43, 172 P.3d 622 to argue that a
       prosecutor may never comment on a defendant’s lack of remorse. In Bell, the
       defendant was convicted of first degree misdemeanor manslaughter for causing the
       victim’s death while driving impaired. The prosecutor asked the victim’s family
       members and police officers whether the defendant had showed any remorse at the
       scene or at the hospital, and whether she had gone to any family member to ask if
       everyone was okay. Reiterating the principle that “[r]elevant evidence is that which
       tends to make more or less probable a fact of consequence to the case”, this Court
       found “an expression of remorse may be relevant in capital cases to show whether
       a defendant may be a continuing threat to society, but is not relevant even in the
       second stage of a capital case where the defendant maintains his innocence
       throughout the trial.” 2007 OK CR 43, ¶ 8, 172 P.3d at 625. This Court found that
       the defendant consistently stated that she had not seen the obscured stop sign and
       was not guilty of a crime. The Court found the evidence showed the defendant was
       unaware of what had happened until she was told at the hospital, was unaware there

                                                20
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 21 of 35




       was more than one victim and unable to approach others at the scene because she
       had trouble getting out of her own vehicle. In light of this evidence, the Court found
       the prosecutor’s questioning irrelevant, potentially inflammatory and designed to
       appeal to the jurors’ emotions. Id. When combined with other errors at trial, the
       Court found the prosecutorial misconduct warranted modification of the
       defendant’s sentence.

       The present case is clearly distinguishable from Bell. Appellant admitted shooting
       the victim, claiming only that it was self[-]defense. Appellant did not call police
       or ever report the incident to any law enforcement, instead bragging about the
       killing and showing off the body. During Appellant’s second interview with police,
       he put his head in his hands and appeared to cry. Appellant appeared emotional in
       recounting the incident and said he could not believe he had shot the victim, that he
       could not eat or sleep and didn’t mean for it to happen. Special Agent Beaver
       acknowledged that Appellant had taken responsibility for the victim’s death and
       said that his show of remorse would carry great weight with the prosecutor.

       As Agent Beavers later testified, his comments were merely attempts to establish
       communication and trust with Appellant so he would talk about the crime. Viewing
       Appellant’s conduct during the recorded interview, in context of his statements,
       Appellant appears to be more concerned with how much time he was going to spend
       in jail and that he would not get to see his son grow up; not that he was sorry for
       the decedent’s death. The prosecutor’s comments on Appellant’s lack of remorse
       were relevant in disproving his defense as the comments tended to negate
       Appellant’s claim that his shooting the victim was necessary and reasonable. The
       evidence was relevant in proving that Appellant did not act in self-defense. See
       Hancock, 2007 OK CR 9, ¶ 65, 155 P.3d at 812.

       Both the prosecution and the defense are allowed a wide range of discussion and
       illustration in closing argument. Sanchez v. State, 2009 OK CR 31, ¶ 71, 223 P.3d
       980, 1004. Counsel enjoy a right to discuss fully from their standpoint the evidence
       and the inferences and deductions arising from it. Id. The prosecutor’s comments
       on lack of remorse in this case were relevant and therefore properly allowed.
       Finding no error, we find no plain error in the comments.

Williams, slip op. at 13-16. [Doc. 9-4 at 13-16].

       The OCCA next rejected Petitioner’s argument that the trial court erroneously allowed
evidence that other guns were found and seized during the murder investigation:

       Appellant next contends the trial court erred in admitting evidence of unrelated
       weapons. He asserts that as he admitted he shot the victim with a .25 caliber
       weapon and only .25 caliber shell casings were found at the scene, evidence of any
       other weapons was prejudicial and not relevant.



                                                21
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 22 of 35




     The .25 caliber handgun and ammunition Appellant gave to Mr. Simpson
     immediately after the murder were admitted into evidence as State’s Exhibits 11
     and 12. The State also introduced evidence of three other guns seized during the
     investigation. Officer Frazier testified that two handguns were found at the home
     of Appellant’s mother. He gave no details about the guns, but testified that at the
     time the guns were discovered, investigators did not yet know what guns may have
     been used in the shooting. Defense counsel raised no objection to this testimony.
     These two guns were not admitted into evidence and neither the State nor its
     witnesses testified that those two guns were used in the murder.

     State’s Exhibit 9 was a .22 caliber handgun admitted into evidence over defense
     counsel’s objection. Defense counsel argued that law enforcement had determined
     that the gun was not used in the murder, that it was not even in Appellant’s
     possession at the time of the murder, and that any attempts to hide the gun were not
     done by Appellant but by a third party. The State countered by arguing that it was
     relevant to Appellant’s intent to secret or destroy evidence which was inconsistent
     with the claim of self-defense and at the time the gun was found it was not known
     whether it was used in the murder. Although critical of the State’s use of the
     evidence and questioning its relevance, the trial court denied the defense objection
     and admitted the evidence. Tracy Mahone went on to testify that he first saw the
     .22 caliber handgun wrapped in a blanket and laying in a chair in the home of his
     mother-in-law. His mother-in-law told him she did not want the gun in her house
     and told Mr. Mahone to get rid of the gun. Mr. Mahone took the gun and threw it
     in Coody Creek. A few days after talking with police, Mr. Mahone showed the
     officers where he disposed of the gun and it was subsequently retrieved.

     Other prosecution witnesses testified that the .22 was not involved in the homicide
     because it was not in Appellant’s possession at the time of the homicide. Jordan
     Miller testified that he had purchased the .22 from Appellant two weeks before the
     homicide and kept it in his possession. Defense counsel’s further objections to the
     relevance of the gun were denied.

     Relevant evidence is defined as evidence having any tendency to make the
     existence of a fact that is of consequence to the determination of the action more
     probable or less probable than it would be without the evidence. 12 O.S.2011, §
     2401. Relevant evidence need not conclusively, or even directly, establish the
     defendant’s guilt; it is admissible if, when taken with other evidence in the case, it
     tends to establish a material fact in issue. Taylor v. State, 2011 OK CR 8, ¶ 40, 248
     P.3d 362, 376. Relevancy and materiality of evidence are matters within the sound
     discretion of the trial court absent abuse thereof. Id.

     Appellant would have us find that only evidence of the murder weapon, the so
     called “smoking gun” is relevant. However, evidence of law enforcement’s efforts
     to determine the identity of the killer, locate a murder weapon, and establish a
     timeline of events was also relevant in showing a thorough investigation was
     conducted. Here, it was not until several days after the murder that investigators
     first spoke with Appellant. He told investigators that the night of the murder he

                                              22
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 23 of 35




       had been in a car with his mother’s boyfriend on the way to his grandmother’s
       house when they drove by the house on Douglas Street and he saw a lady slumped
       over the porch. Appellant was not arrested and was allowed to leave. Investigators
       obtained a search warrant for his grandmother’s house and that was when they
       discovered the two guns testified to by Officer Frazier.

       Appellant was arrested a few days later. Jordan Miller, also arrested at the same
       time, called his girlfriend, Jaelyn Smith, to tell her the police were looking for the
       gun Appellant used to kill the decedent. Ms. Smith thought the description sounded
       like the .22 Mr. Miller had purchased from Appellant before the time of the murder.
       Spooked by the police inquiry, Ms. Smith gave the .22 to Mr. Mahone who hid it
       before throwing it in the creek.

       Appellant was not formally interviewed by police until July 8, one day after his
       arrest. He initially denied shooting the decedent but then confessed to shooting her
       with a .25 caliber handgun. Later that day, investigators received information that
       Mr. Simpson and Ms. Hernandez might have information about a .25 caliber
       handgun.

       Evidence of various weapons emerged at trial as the State showed the progression
       of the investigation which culminated in charging Appellant with first degree
       murder. Evidence showed that while Appellant initially denied committing the
       crime, he had access to multiple guns and family and friends had concealed these
       weapons for him. Evidence regarding the disposition and concealment of the
       possible murder weapons helped establish a time line of Appellant’s conduct and
       tended to negate his claim of self-defense. As the caliber of the bullets which
       entered the decedent’s body was never determined, it was possible that a gun
       additional to the .25 caliber handgun was used.

       Relevant evidence may still be excluded if its probative value is substantially
       outweighed by the danger of unfair prejudice, confusion of the issues, misleading
       the jury, undue delay, needless presentation of cumulative evidence, or unfair and
       harmful surprise. 12 O.S.2011, § 2403. The probative value of the evidence of the
       investigation was not outweighed by unfair prejudice. The trial court did not abuse
       its discretion in admitting evidence of the weapons.

Williams, slip op. at 16-20. [Doc. 9-4 at 16-20].

       The OCCA also rejected Petitioner’s claim that the trial court should have redacted alleged
prejudicial statements during his interviews:

       Finally, Appellant complains that his recorded interviews with investigators,
       State’s Exhibits 17A and 18A, were not properly redacted to remove evidence of
       other crimes and bad acts and other highly prejudicial evidence. Appellant also
       complains the recordings were full of prejudicial, irrelevant and improper
       commentary and personal opinion by the interrogating officers.

                                                23
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 24 of 35




     Special Agent Beaver identified State’s Exhibits 17A and 18A as the first and
     second, respectively, recorded interviews between Appellant and law enforcement.
     Agent Beaver testified he used his usual methods of interrogation in interviewing
     Appellant. He described these methods as identifying characteristics and themes
     unique to the suspect, finding something that will help the suspect talk, then
     pursuing that theme to get the suspect to open up and talk to the officers. Agent
     Beaver testified that in the first interview, Appellant denied ever having seen or
     spoken to the decedent. In the second interview, officers shared information with
     Appellant they had about the crime in an attempt to get him to talk about the crime.
     He admitted to embellishing some of the evidence investigators had in an attempt
     to get a response from Appellant. Beaver testified that Appellant was responsive
     to issues concerning family responsibility, and his family being brought into court
     and tormented by watching him go through a trial. Beaver testified he purposefully
     used a “blame the victim” technique in an attempt to give Appellant an “excuse”
     for his conduct and then he sympathized with Appellant in order to keep him
     talking. On cross-examination, he denied encouraging Appellant to confess.

     Although no defense objection was raised at trial, Appellant now complains on
     appeal that the trial court should have edited out of the recorded interviews Agent
     Beaver’s questions regarding membership in a gang, Appellant’s comments about
     how one “earn[s] stripes” in a gang, questions regarding an altercation he had with
     his stepfather and an argument with his grandmother over a gun, statements that he
     was tormenting his family by his conduct, and Agent Beaver’s comment that law
     enforcement had evidence which would result in Appellant’s conviction. In the
     absence of any contemporaneous objections, we review only for plain error.
     Levering, 2013 OK CR 19, ¶ 6, 315 P.3d at 395.

     The record shows the recorded interviews were partially redacted to delete any
     mention of Appellant’s prior crimes as a juvenile and his history of violence.
     Questions regarding prior altercations with family members and possible gang
     membership were attempts by Agent Beaver to find a topic which would elicit a
     response from Appellant and encourage him to talk about the crime. Appellant said
     he was not an active member of a gang, although he admitted to past membership.
     Questions about his family prompted Appellant to voice concerns over his family’s
     reaction to his involvement in the crime.

     Appellant compares this case to Darks v. State, 1998 OK CR 15, ¶¶ 14-15, 954 P.2d
     152, 158 and Jackson v. State, 2007 OK CR 24, ¶¶ 16, 19-20, 163 P.3d 596, 602
     where this Court found personal observations and comments by the interviewing
     officers were not relevant or probative of any issue. However, the present case is
     distinguishable from Darks and Jackson and consistent with Bernay v. State, 1999
     OK CR 37, 989 P.2d 998. In Bernay, we found no error in admitting evidence of
     law enforcement interrogation techniques. This Court stated:

            Police use different techniques in interrogation. A juror should
            know that interrogation is not testimony but is trying to illicit [sic]
            facts or get a party to make certain statements. The mere fact a

                                              24
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 25 of 35




               detective during interrogation makes statements does not cause a
               reasonable juror to consider those as vouching for the credibility of
               a party. It is, quite frankly, a way to obtain a confession or try to
               obtain the truth as to what did in fact occur. This Court finds the
               interrogation was not misleading and did not deprive the Appellant
               of a fair trial. The interrogation technique was a proper one, and no
               error is found. Barnett v. State, 1993 OK CR 26, ¶ 14, 853 P.2d 226,
               230.

       1999 OK CR 37, ¶ 30, 989 P.2d at 1009.

       Here, the majority of the material on the recorded interviews is relevant and
       probative of Appellant’s demeanor which was evidence of his guilt or innocence.
       “Videotaped confessions are regularly admitted and admissible to show not only
       the content of the confession, but also to ‘show the jury the demeanor of a person
       and the circumstances under which confessions are made.’” Jackson v. State, 2007
       OK CR 24, ¶ 15, 163 P.3d 596, 601, quoting Coddington v. State, 2006 OK CR 34,
       ¶ 86, 142 P.3d 437, 459. Appellant went from denying any knowledge or
       involvement to admitting the killing and claiming self-defense. Evidence of his
       evolving accounts of what happened allowed the jury to observe his demeanor and
       the clarity of his recall including his subsequent actions in hiding evidence and
       bragging about the killing. Questions and statements by Agent Beaver were
       consistent and illustrative of his testimony regarding his interview techniques.

       While the jury was not verbally admonished as in Darks and Jackson to disregard
       personal comments by the officers, the jury was instructed that they were to
       determine the voluntariness of Appellant’s statements, and in doing so, they were
       to consider all the circumstances surrounding the making of the statement. The
       jury was also instructed that they should find a confession was corroborated by
       other evidence and unless they found corroboration, they must disregard the
       confession. (O.R. 67-68; Oklahoma Uniform Jury Instructions-Criminal (2nd 9-12
       and 9-13). This Court presumes that juries follow their instructions. Jackson, 2007
       OK CR 24, ¶ 16, 163 P.3d at 602.

       Reviewing the recorded interviews in their entirety and not in a piecemeal fashion
       as urged by Appellant, and in context of the entire trial, particularly Agent Beaver’s
       testimony about his interviewing techniques, the trial court did not err by failing to
       redact the recorded statements further. The complained of comments in this case
       were simply a part of the interview process. To have further redacted the recorded
       statements would have prevented the jury from observing the full interview process
       with the potential of having statements from both the defendant and the
       interviewing officers taken out of context. Finding no error, we find no plain error
       and this proposition is denied.

Williams, slip op. at 20-24. [Doc. 9-4 at 20-24].



                                                25
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 26 of 35




       In the first subpart of Ground III, Petitioner alleges that he was denied a fair trial because
the prosecutor improperly commented on his lack of remorse. In particular, he claims that the lack
of remorse arguments by the prosecutor were particularly prejudicial because they were untrue.
Petitioner asserts that he appeared “extremely remorseful” while making certain statements during
his second recorded interview. [Doc. 1-1 at 39]. He also points to the statement from Mr. Simpson
at trial, that Petitioner had expressed remorse and that “you could tell it was kind of hurting him[,]
[b]ut he tried not to show it.” [Doc. 1-1 at 40; Doc. 10-2 at 92]. Petitioner then jumps to the
conclusion that the prosecutor’s comments “obviously played a central role in the jury’s verdict
and sentence.” [Doc. 1-1 at 40].

       “Generally, improper prosecutorial remarks will not warrant federal habeas relief unless
the remark ‘so infected the trial with unfairness as to make the resulting conviction a denial of due
process.’” Gipson v. Jordan, 376 F.3d 1193, 1197 (10th Cir. 2004) (quoting Donnelly v.
DeChristoforo, 416 U.S. 637, 643 (1974)). “[I]t is not enough that the prosecutors’ remarks were
undesirable or even universally condemned.” Darden v. Wainwright, 477 U.S. 168, 181 (1986)
(internal quotation marks omitted). “The ultimate question is whether the jury was able to fairly
judge the evidence in light of the prosecutors’ conduct.” Bland v. Sirmons, 459 F.3d 999, 1024
(10th Cir. 2006).

       The test for whether a defendant’s trial was fundamentally unfair based on a
       prosecutor’s comments proceeds in two steps: (1) the court first decides whether
       the prosecutor’s comments were improper, and (2) if so, it examines their likely
       effect on the jury’s verdict. The court thus must weigh any improper comments
       against the strength of the evidence against the defendant.

United States v. Christy, 916 F.3d 814, 824 (10th Cir. 2019) (citations omitted).

       The interviews and trial transcripts have been carefully reviewed, and the court is not
persuaded that the prosecutor’s comments on Petitioner’s lack of remorse were improper. “A
prosecutor may comment on and draw reasonable inferences from evidence presented at trial.” 8



8
        The court is mindful of the state court’s first jury instruction. [Doc. 10-6 at 57]. The jury
was instructed that “[i]t is the responsibility of the attorneys to present evidence, to examine and
cross-examine witnesses, and to argue the evidence. No statement or argument of the attorneys
is evidence.” Id. at 58. The jury was also instructed that “[a]fter the evidence is completed, I
will instruct you on the law applicable to the case. The attorneys are then permitted closing
                                                 26
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 27 of 35




Thornburg v. Mullin, 422 F.3d 1113, 1131 (10th Cir. 2005). Petitioner argues that he was visibly
sobbing, and points to specific statements that he made during the interview, such as “I didn’t
mean for it to happen, I didn’t mean for it to happen.” [Doc. 1-1 at 40]. Such statements were at
odds with the evidence. Petitioner watched the Withers drive away before shooting the victim.
Ms. Hayes had eight separate wounds, and the direction of travel of the bullets were consistent
with a victim who was either bending over or laying down, and somebody standing and firing at a
downward direction. Petitioner did not seek aid for the victim. He left the scene. He also denied
any knowledge or involvement with the victim’s death during his first interview with the
investigators. The fact that Petitioner was sobbing and recounting the incident for police in his
second interview does not mean that he was sorry for the victim’s death. Additional evidence was
presented to Petitioner in his second interview, and Petitioner expressed concern about how much
time he could get in prison and that he would miss out on his child growing up.

       The same can be said about Mr. Simpson’s testimony. Mr. Simpson did not testify that
Petitioner was sorry for the death of Ms. Hayes. Mr. Simpson vaguely testified that Petitioner was
“somewhat” showing remorse, that “you could tell it was kind of hurting him [,] [b]ut he tried not
to show it.” [Doc. 10-2 at 92]. Keep in mind that Mr. Simpson also told the jury that, after
returning to the scene to look at the body and to pick up shell casings, Petitioner said “I done killed
that bitch.” Id. at 84. Additionally, when Ms. Hernandez heard sirens and commented that they
must have found the body, Petitioner responded that he didn’t care, “because wasn’t nobody going
to find out about it.” Id. at 63. These statements provide no indication that Petitioner was upset
for shooting the victim to defend his own life.

       The OCCA concluded, and this court agrees, that “[t]he prosecutor’s comments on
[Petitioner]’s lack of remorse were relevant in disproving his defense as the comments tended to
negate Appellant’s claim that his shooting the victim was necessary and reasonable,” and “[t]he
evidence was relevant in proving that [Petitioner] did not act in self-defense.” [Doc. 9-4 at 16].
The court is also convinced that the prosecutorial comments, even if improper, when weighed
against the strength of the evidence against the defendant, did not result in a fundamentally unfair
proceeding. See United States v. Fleming, 667 F.3d 1098, 1106 (10th Cir. 2011) (“We need not


arguments. Closing arguments are not evidence and are permitted for the purposes of persuasion
only.” Id.
                                                  27
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 28 of 35




decide whether the prosecutor’s comment . . . was improper, because even if it were, [the
defendant] has not demonstrated that the statement violated his substantial rights.”). The alleged
prosecutorial misconduct, when viewed in light of the trial as a whole, did not result in a
fundamentally unfair proceeding, and the OCCA’s decision on this issue was consistent with
federal law.

       In the second and third subparts of Ground III, Petitioner is challenging the state court’s
evidentiary decisions. “In conducting habeas review, a federal court is limited to deciding whether
a conviction violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire,
502 U.S. 62, 68 (1991). “Federal habeas review is not available to correct state law evidentiary
errors; rather it is limited to violations of constitutional rights.” Smallwood v. Gibson, 191 F.3d
1257, 1275 (10th Cir. 1999); see also Ochoa v. Workman, 669 F.3d 1130, 1144 (10th Cir. 2012).
State court evidentiary rulings are based on questions of state law and this court “may not provide
habeas corpus relief . . . unless [those rulings] rendered the trial so fundamentally unfair that a
denial of constitutional rights results.” Duckett v. Mullin, 306 F.3d 982, 999 (10th Cir. 2002)
(internal quotations omitted).

       Petitioner argues in the second subpart of Ground III that the trial court erred in allowing
the State to admit evidence that other guns were found and seized during the investigation, and
that the “collateral evidence concerning these unrelated weapons was undoubtedly confusing and
misleading to the jurors.” [Doc. 1-1 at 47]. The OCCA, however, thoroughly analyzed this claim
and concluded that the admission of the other gun evidence was not error because it was relevant
and its probative value was not substantially outweighed by unfair prejudice.          This is not
unreasonable.

       Ms. Hayes had eight separate wounds, and only four (4) spent shell casings were recovered
from the scene. The caliber of the bullets which entered the victim’s body were never determined,
and the OCCA correctly pointed out that “it was possible that a gun additional to the .25 caliber
handgun” could have been used to kill the victim. [Doc. 9-4 at 20]. The OCCA noted that
Petitioner had access to multiple guns, that his family and friends had concealed these weapons
for him, and that the disposition and concealment of the possible murder weapons helped establish
a time line of Petitioner’s conduct and tended to negate his claim of self-defense. Under the


                                                28
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 29 of 35




circumstances, the admission of the testimony regarding retrieval of the other guns was not so
grossly prejudicial that it fatally infected the fairness of Petitioner’s trial.

        Petitioner’s last claim in Ground III must also be denied. In summary, Petitioner complains
that the videos of his first and second interviews should have been further redacted to remove
certain comments from FBI Agent Beaver. He argues that “[l]arge portions of State’s Exhibit 17A
were highly prejudicial and had no legitimate probative value for the State,” and that “there were
several extremely damaging references to other crimes and bad acts which were not redacted.”
[Doc. 1-1 at 47]. He first complains about Agent Beaver’s questions and comments about whether
he was in a gang and whether he had been in an altercation with his stepfather. Id. at 47-48.
Petitioner also asserts that “additional other crimes and bad acts were brought out during the
second interrogation,” noting that Agent Beaver had asked Petitioner if he had been in an argument
with his grandmother involving a gun. Id. at 48. He then complains about the agent’s statements
about him lying (about his involvement in the crime) and how the agent thought those lies would
impact Petitioner’s family. Id. at 49-50. Lastly, he argues that Agent Beaver gave an improper
opinion on Mr. William’s guilt. Id. at 50. Ultimately, Petitioner claims that “[e]ven if the State
could argue [Petitioner]’s statements were relevant to some issue at trial, the State should have
edited and excised the inflammatory portions which were mainly just commentary of Agent Beaver
before showing the DVD to the jury.” Id. And, according to Petitioner, “[t]he undue prejudice
created by the admission of these unredacted portions of these statements containing references to
other crimes and bad acts, as well as improper opinion evidence, deprived [Petitioner] of a fair
trial and his conviction must be reversed.” Id.

        The OCCA also rejected this subpart of Petitioner’s Ground III, noting that “the majority
of the material on the recorded interviews is relevant and probative of [Petitioner]’s demeanor
which was evidence of his guilt or innocence.” [Doc. 9-4 at 22]. Once again, this is not
unreasonable. The OCCA observed that Petitioner “went from denying any knowledge or
involvement to admitting the killing and claiming self-defense,” and that the “[e]vidence of his
evolving accounts of what happened allowed the jury to observe his demeanor and the clarity of
his recall including his subsequent actions in hiding evidence and bragging about the killing.” Id.
at 23. Moreover, the jury heard testimony from Agent Beaver that the comments made during the
interviews were simply part of his interview techniques to keep the Petitioner talking.

                                                    29
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 30 of 35




       A federal habeas court “will not disturb a state court’s admission of evidence of prior
crimes, wrongs or acts unless the probative value of such evidence is so greatly outweighed by the
prejudice flowing from its admission that the admission denies [the petitioner] due process of law.”
Knighton v. Mullin, 293 F.3d 1165, 1171 (10th Cir. 2002) (citing Duvall v. Reynolds, 139 F.3d
768, 787 (10th Cir. 1998). “An inquiry into the fundamental fairness of the trial requires an
examination of the entire proceedings, including the strength of the evidence against the
[Petitioner].” Hanson v. Sherrod, 797 F.3d 810, 843 (10th Cir. 2015). Petitioner complains about
the admission of the challenged evidence, but the probative value of the challenged evidence was
not substantially outweighed by the danger of unfair prejudice, and the other evidence against
Petitioner was overwhelming. Petitioner has not demonstrated that the admission of the challenged
evidence rendered his trial fundamentally unfair, and the OCCA’s adjudication of this claim was
not contrary to, or an unreasonable application of, Supreme Court law. Federal habeas relief is
denied on Ground III.




Ground IV: Petitioner was deprived of the effective assistance of counsel in violation of the
Sixth and Fourteenth Amendments to the United States Constitution.

       Petitioner’s ineffectiveness of counsel claim in Ground IV is based upon the claims found
in Grounds II and III above. [Doc. 1 at 11; Doc. 1-1 at 53-56]. Petitioner claims his trial counsel
was ineffective because he failed to request lesser offense instructions and failed to object to
improper and irrelevant character evidence. Id. Respondent, in response, again points out that the
OCCA addressed Petitioner’s claim on the merits and denied relief. [Doc. 9 at 46]. Respondent
contends that the OCCA’s determination on this issue was neither contrary to, nor an unreasonable
application of, controlling Supreme Court law. Id.

       The OCCA found no merit in Petitioner’s claim of ineffective assistance of counsel:

       In Proposition IV, Appellant contends he was denied the effective assistance of
       counsel by counsel’s failure to object to the errors raised in Propositions II and III
       of his appellate brief. We review Appellant’s claims of ineffective assistance of
       counsel under the standard set forth in Strickland v. Washington, 466 U.S. 668, 104
       S. Ct. 2052, 80 L.Ed.2d 674 (1984). In order to show that counsel was ineffective,
       Appellant must show both deficient performance and prejudice. Goode v. State,

                                                30
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 31 of 35




     2010 OK CR 10, ¶ 81, 236 P.3d 671, 686 citing Strickland, 466 U.S. at 687, 104 S.
     Ct. at 2064. See also Marshall v. State, 2010 OK CR 8, ¶ 61, 232 P.3d 467, 481.
     In Strickland, the Supreme Court said there is a strong presumption that counsel’s
     conduct falls within the wide range of reasonable professional conduct, i.e., an
     appellant must overcome the presumption that, under the circumstances, counsel’s
     conduct constituted sound trial strategy. Goode, 2010 OK CR 10, ¶ 81, 236 P.3d
     at 686. To establish prejudice, Appellant must show that there is a “reasonable
     probability that, but for counsel’s unprofessional errors, the result of the proceeding
     would have been different.” Id. at ¶ 82, 236 P.3d at 686.

     Appellant first asserts trial counsel was ineffective for failing to request instructions
     on lesser included offenses. In Proposition II, we addressed for plain error the trial
     court’s failure to instruct the jury sua sponte on the lesser included offenses of first
     degree heat of passion manslaughter, first degree manslaughter by resisting
     criminal attempt and second degree depraved mind murder. We found no error and
     thus no plain error in the absence of the instructions as such instructions were not
     supported by the evidence. Counsel’s failure to request the instructions or to object
     to their absence does not satisfy the requirements of Strickland because any such
     request or objection would have been overruled. Mitchell v. State, 2011 OK CR
     26, ¶ 144, 270 P.3d 160, 191.

     Appellant also contends trial counsel was ineffective for failing to object to
     improper character evidence as discussed in Proposition III. Reviewing for plain
     error, we found no prosecutorial misconduct in the prosecutor’s comments on
     Appellant’s lack of remorse. Under the facts of this case, the prosecutor’s
     comments were relevant and properly allowed. Any objection by the defense would
     have been overruled. We will not find counsel ineffective for failing to raise an
     objection which would have been overruled. Rutan v. State, 2009 OK CR 3, ¶ 81,
     202 P.3d 839, 855-56; Frederick v. State, 2001 OK CR 34, ¶ 189, 37 P.3d 908, 955.

     We also found no plain error in the trial court’s failure to redact further Appellant’s
     recorded interviews with police. The majority of the material on the recorded
     interviews was relevant and probative of Appellant’s guilt or innocence. Agent
     Beaver’s questioning was consistent with his description of his interrogation
     techniques. Any request to further redact the interviews or objections to the failure
     to do so would have been overruled. Therefore Appellant has failed to show that
     counsel’s performance was deficient or that he was prejudiced thereby. Mitchell,
     2011 OK CR 26, ¶ 144, 270 P.3d at 191.

     Having reviewed the allegations of ineffectiveness raised by Appellant, and
     considering counsel’s challenged conduct on the facts of the case as viewed at the
     time of trial, we find Appellant has failed to meet his burden of showing a
     reasonable probability that, but for any professional errors by counsel, the result of
     the trial would have been different as any errors or omissions by counsel did not
     influence the jury’s determination of guilt or sentencing. Accordingly, we find that
     Appellant was not denied effective assistance of counsel and this assignment of
     error is denied.

                                                31
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 32 of 35




Williams, slip op. at 24-26. [Doc. 9-4 at 24-26].

       The Sixth Amendment guarantees criminal defendants the effective assistance of counsel.
To prevail on his claim of ineffective assistance of counsel, the defendant must prove deficient
performance and prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). To prove
deficiency, the defendant must overcome the strong presumption that counsel’s conduct fell within
the wide range of professional conduct, including trial strategy. Id. at 689. To prove prejudice,
the defendant must show “a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Id. at 694.

       The Supreme Court has provided additional guidance regarding the application of
Strickland in habeas corpus proceedings:

       The pivotal question is whether the state court’s application of the Strickland
       standard was unreasonable. This is different from asking whether defense
       counsel’s performance fell below Strickland’s standard. Were that the inquiry, the
       analysis would be no different than if, for example, this Court were adjudicating a
       Strickland claim on direct review of a criminal conviction in a United States district
       court. Under AEDPA, though, it is a necessary premise that the two questions are
       different. For purposes of § 2254(d)(1), “an unreasonable application of federal
       law is different from an incorrect application of federal law.” Williams v. Taylor,
       529 U.S. 362, 410 (2000). A state court must be granted a deference and latitude
       that are not in operation when the case involves review under the Strickland
       standard itself.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (emphasis in original). The Court further
explained:

       Surmounting Strickland’s high bar is never an easy task. An ineffective-assistance
       claim can function as a way to escape rules of waiver and forfeiture and raise issues
       not presented at trial, and so the Strickland standard must be applied with
       scrupulous care, lest intrusive post-trial inquiry threaten the integrity of the very
       adversary process the right to counsel is meant to serve. Even under de novo
       review, the standard for judging counsel’s representation is a most deferential one.
       Unlike a later reviewing court, the attorney observed the relevant proceedings,
       knew of materials outside the record, and interacted with the client, with opposing
       counsel, and with the judge. It is all too tempting to second-guess counsel's
       assistance after conviction or adverse sentence. The question is whether an
       attorney’s representation amounted to incompetence under prevailing professional
       norms, not whether it deviated from best practices or most common custom.


                                                32
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 33 of 35




       Establishing that a state court’s application of Strickland was unreasonable under
       § 2254(d) is all the more difficult. The standards created by Strickland and
       § 2254(d) are both highly deferential, and when the two apply in tandem, review is
       doubly so. The Strickland standard is a general one, so the range of reasonable
       applications is substantial. Federal habeas courts must guard against the danger of
       equating unreasonableness under Strickland with unreasonableness under
       § 2254(d). When § 2254(d) applies, the question is not whether counsel’s actions
       were reasonable. The question is whether there is any reasonable argument that
       counsel satisfied Strickland’s deferential standard.

Richter, 562 U.S. at 105 (internal citations and quotation marks omitted). See also Hooks v.
Workman, 689 F.3d 1148, 1187 (10th Cir. 2012).

       The OCCA reviewed the record in the case at hand and correctly applied Strickland to
Petitioner’s ineffective-assistance claim.    Petitioner is convinced that his trial counsel was
ineffective for failing to request lesser offense instructions and failing to object to improper and
irrelevant character evidence. But, as noted by Respondent, counsel’s conduct cannot be deemed
deficient or prejudicial to Petitioner because “any requests for the instructions or objections to the
admission of evidence by defense counsel would have been overruled.” [Doc. 9 at 50]. Defense
counsel is not ineffective for failing to raise issues that are meritless. See Sperry v. McKune, 445
F.3d 1268, 1275 (10th Cir. 2006) (holding that counsel was not ineffective for failing to assert a
meritless argument at trial); Miller v. Mullin, 354 F.3d 1288, 1298 (10th Cir. 2004) (observing that
“if the issue is meritless, its omission will not constitute deficient performance.”). Nor has
Petitioner demonstrated a reasonable probability of a different outcome but for trial counsel’s
failure to raise these claims. The other evidence at trial (i.e., the number of bullet wounds, the
manner in which the unarmed victim was killed, Petitioner’s statements to his friends/family) was
strong and clearly supported a first degree murder conviction.

       After careful review, the court finds the OCCA’s determination of Petitioner’s ineffective
assistance of counsel claim was not based on an unreasonable determination of the facts, and the
decision was not contrary to, or an unreasonable application of, federal law. 28 U.S.C. § 2254(d).
Ground IV is denied.




                                                 33
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 34 of 35




Ground V: The accumulation of errors deprived Petitioner of a fair trial and reliable
verdict.

          In his final claim, Petitioner alleges the accumulation of errors deprived him of a fair trial.
[Doc. 1 at 6]. The OCCA found no merit in this claim:

          In Proposition V, Appellant argues that even if none of the previously discussed
          allegations of error, when viewed in isolation, necessitate reversal of his
          convictions, the combined effect of these errors deprived him of a fair trial and
          requires relief. This Court has held that a cumulative error argument has no merit
          when this Court fails to sustain any of the other errors raised by Appellant. Engles
          v. State, 2015 OK CR 17, ¶ 13, 366 P.3d 311, 315; Lott v. State, 2004 OK CR 27,
          ¶ 166, 98 P.3d 318, 357. As we have found no error, there is no accumulation of
          errors. This proposition is denied.

Williams, slip op. at 26. [Doc. 9-4 at 26].

          The Tenth Circuit recently provided the following guidance for analyzing cumulative-error
claims:

          “In the federal habeas context, a cumulative-error analysis aggregates all
          constitutional errors found to be harmless and analyzes whether their cumulative
          effect on the outcome of the trial is such that collectively they can no longer be
          determined to be harmless.” Cole v. Trammell, 755 F.3d 1142, 1177 (10th Cir.
          2014) (quoting Alverson v. Workman, 595 F.3d 1142, 1162 (10th Cir. 2010)). “The
          cumulative-error analysis applies where there are two or more actual errors. It does
          not apply, however, to the cumulative effect of non-errors.” Smith, 824 F.3d at
          1255 (quoting United States v. Franklin-El, 555 F.3d 1115, 1128 (10th Cir. 2009)).
          To receive habeas relief, [petitioner] must show that “the cumulative effect of the
          errors determined to be harmless had a ‘substantial and injurious effect or influence
          in determining the jury’s verdict.’” Hanson, 797 F.3d at 852 (quoting Brecht v.
          Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993)).

Cuesta-Rodriguez v. Carpenter, 916 F.3d 885, 915 (10th Cir. 2019) (footnote omitted).

          The court finds there were no constitutional errors to aggregate in this action, meaning
there is no basis for a cumulative error analysis. Petitioner has failed to show that the OCCA’s
ruling on this claim was contrary to, or an unreasonable application of, clearly established federal
law. This ground for relief must be denied.




                                                    34
6:17-cv-00258-RAW-KEW Document 15 Filed in ED/OK on 09/30/20 Page 35 of 35




Certificate of Appealability

       The court further finds Petitioner has failed to make a “substantial showing of the denial
of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he has not
“demonstrate[d] that reasonable jurists would find [this] court’s assessment of the constitutional
claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, a certificate
of appealability shall be denied.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus [Doc. 1] is DENIED,
and a certificate of appealability is DENIED.

       It is so ordered this 30th day of September, 2020.




                                             __________________________________________
                                             THE HONORABLE RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF OKLAHOMA




                                                35
